RE: RURAL WATER, SEWER, GAS, AND SOLID WASTE MANAGEMENT DISTRICTS
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MAY 11, 1989 ASKING FOR ADVICE AS TO THE LEGAL STATUS OF RURAL WATER, SEWER, GAS, AND SOLID WASTE MANAGEMENT DISTRICTS IN THIS STATE. HE HAS AUTHORIZED ME TO RESPOND TO YOU PERSONALLY ON HIS BEHALF THROUGH THIS INFORMATIONAL LETTER.
YOUR QUESTION IS A BROAD ONE, AND UNFORTUNATELY ONE THAT CANNOT BE ANSWERED IN THE ABSTRACT WITHOUT A MORE DEFINED SET OF CIRCUMSTANCES BEING KNOWN TO US. FOR EXAMPLE, IT WAS RECENTLY ADVISED THAT FOR PURPOSES OF COVERAGE UNDER THE GOVERNMENTAL TORT CLAIMS ACT, THESE SPECIAL DISTRICTS ARE STATUTORILY DEEMED TO BE "POLITICAL SUBDIVISIONS" OF THE STATE. OKLA. A.G. OPIN. NO. 88-016 (A COPY OF WHICH IS ENCLOSED). HOWEVER, THIS OPINION IS LIMITED IN SCOPE, AND IT IS ENTIRELY POSSIBLE THAT THESE DISTRICTS, FOR OTHER PURPOSES, MIGHT NOT BE SIMILARLY DENOMINATED AS POLITICAL SUBDIVISIONS FOR THOSE OTHER PURPOSES.
IT IS IMPOSSIBLE TO COMPLETELY ANSWER YOUR QUESTIONS AS TO WHETHER SUCH DISTRICTS CAN SUE THE STATE OR BE SUED BY THE STATE, AS THE DETERMINATION OF ANY SUCH QUESTION WILL DEPEND UPON THE NATURE OF THE COMPLAINT INVOLVED. HOWEVER, IN VERY BROAD TERMS THAT CONCEDEDLY HAVE MANY QUALIFICATIONS THAT COULD BE RAISED IN ANY GIVEN CASE, IT IS GENERALLY QUITE POSSIBLE FOR THESE DISTRICTS TO SUE AND BE SUED. WHETHER SUCH IS THE CASE IN A PARTICULAR FACTUAL MATTER THAT YOU MAY HAVE IN MIND THAT PROPERLY SHOULD BE PRESENTED TO LEGAL COUNSEL FOR THE DISTRICT IN QUESTION. ONLY THAT PERSON CAN MAKE A LEGAL JUDGMENT CALL BASED UPON THE FACTS OF THE SITUATION AT HAND.
(51 O.S. 151)
(MICHAEL SCOTT FERN)